On July 24, 2000, the defendant was sentenced to thirty (30) years in the Montana State Prison, plus an additional ten (10) years for being a persistent felony offender, to run consecutively, for a total of forty (40) years, which shall run consecutive to the sentences received in Cause Numbers DC-97-140 and DC-97-124.
On November 2,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mark McLaverty. The state was represented by Geoffrey Mahar.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be amended to sixty (60) years in the Montana State Prison, with thirty (30) years suspended. The remainder of the sentence shall remain the same, with the conditions which Judge Langton imposed for parole also, being applicable to any period of probation.
The reason for the amendment is that the sentence is clearly inadequate in that it does not provide for any period of community supervision once Mr. Godfrey is released. While the Board feels that the length of sentence as a period of incarceration is appropriate, and making it consecutive to the other sentences is appropriate, the Board believes that there needs to be an additional period of thirty (30) years during which time the defendant will be supervised.
*88Acting Chairwoman, Hon. Marge Johnson, Member, Hon. David Cybulski and Alt. Member, Hon. John Whelan.